DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, see pg. 10, with respect to B. Claim Rejection – 35 U.S.C. § 101 of claims 13 and 15-29 have been fully considered and are persuasive. The rejection to the claims has been withdrawn. 
Applicant’s arguments in C. Claim Rejection – 35 U.S.C. § 102 on pgs. 8-10  with respect to claims 13, 15-16, and 18-26 by Itu et al (US 2017/0032097) and D. Claim Rejection – 35 U.S.C. § 103 on pgs. 10-11 of claim 17 by Itu in view of Kunio (US 2019/0029623), claim 27 by Itu in view of Zhang (US 2011/0245669), and claims 28-29 by Itu in view of Spencer et al. (US 2016/0007947) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Itu et al. (US 2017/0032097) in view of Kayikcioglu et al. (A surface-based method for detection of coronary vessel boundaries in poor quality X-ray angiogram images, 2002). For the following section, instant claim language is represented by underlined text, while the evidence from the reference are presented in quotation marks. 
Itu teaches a medical-image based model of blood flow incorporating non-invasive diagnostic imaging and invasive imaging for intravascular parameter extraction.
	Regarding claim 13, Itu teaches a method for modeling coronary physiology ([0006]) comprising receiving a single 2D diagnostic image of a vasculature of a patient at step 102 in Fig. 1 and [0023]-[0024]: “The method of Fig. 1 transforms medical image data representing vessels of a patient to generate a patient-specific anatomical model of the patient's vessels and simulate blood flow in the patient's vessels,” wherein “at step 102 non-invasive patient data including medical imaging data and non-invasive measurements of the patient is received…The medical image data can be 2D, 3D, or 4D (3D+time) medical image data”. Further, “medical image data” does not specify singular or plural images, thus obtaining a single 2D diagnostic image is not precluded. Further, it is inherent to 2D “medical image data” to provide a shape of the vessel in a first dimension and second dimension.   
receiving, from an intravascular imaging device, intravascular image data obtained by the intravascular imaging device from a vessel of the vasculature at step 106 in Fig. 1 and [0029]: “At step 106, invasive physiological measurements of the patient are received,” wherein “the invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS), in which internal images of the patient's vessel are acquired using a probe inserted into the patient's vessel.”  In the case of using IVUS, information such as the cross-sectional area of the vessel along the vessel are obtained. Thus, the third dimension of the shape of the vessel (i.e., depth via the diameter of the vessel) is obtained of the vessel previously imaged for length and width in 2D.  Further, “such invasive physiological measurements may include invasive measurements of one or more of pressure, flow rate, velocity, etc.” ([0029]) wherein, the equations for pressure (Pressure = Force/Area) and flow rate (Volumetric Flow Rate = velocity * cross-sectional area) both require information about the area or cross-section of the vessel. 
Itu further teaches, extracting at least one vessel parameter of the vessel of the vasculature from the intravascular image data, wherein the at least one vessel parameter comprises a geometric parameter, wherein the geometric parameter corresponds to the shape of the vessel in the third dimension: Under the broadest reasonable interpretation of geometric parameter, information related to the structure of the vessel is considered, such as area and vessel opening diameter. It is recited in at least claim 8 of Itu that “personalizing a computational blood flow model comprises calculating a flow rate for the computational blood flow model based on the invasive blood velocity measurement and a cross-sectional area in the patient-specific anatomical model of the at least one vessel.” Here, the cross-sectional area, being interpreted as a geometric parameter of the vessel, is one of the vessel parameters along with an 
Itu further teaches adapting the physiological model on the basis of the at least one vessel parameter such that the third dimension of the 3D geometric model is directly derived from the shape of the vessel in the intravascular image data  (step 108 in Fig. 1 and [0030]) and outputting, to a display, the adapted physiological model (step 112 in Fig. 1 and [0033]: “At step 112, the blood flow and pressure computations and the hemodynamic quantities of interest are output…on a display of a computer system.”).
	However, Itu does not disclose generating, on the basis of the single 2D diagnostic image, a physiological model of the patient, the physiological model comprising a 3D geometric model of the vessel of the vasculature, wherein the first dimension and the second dimension of the 3D geometric model are directly derived from the shape of the vessel in the single 2D diagnostic image and the third dimension of the 3D geometric model is approximated. While Itu describes in Fig. 1 and [0026] that “at step 104, a patient-specific anatomical model of the patient's vessels is extracted from the medical imaging data” which can be 2D as previously conveyed in [0024], approximation of the third dimension is not disclosed. 
	Instead, Kayikcioglu teaches modeling of coronary arteries via 3D generalized cylinder (GC) model, which shares a technical field with the instant application. Specifically, Kayikcioglu discloses that the work is “based on only one scanline. In the current work coronary artery is modelled with 3D GC model with elliptical cross-sections” (1st paragraph, 3. Surface-based parametric model, pg. 787), wherein the “one scanline” is an angiogram produced via an “X-rd paragraph, 3. Surface-based parametric model, pg. 787), which provides an approximation of the third dimension not provided by the 2D scanline from the X-ray image.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itu with the GC model of Kayikcioglu in order to accurately detect “vessel borders in poor quality coronary angiograms” (1st paragraph, 6. Conclusions and discussion, pg. 800). 
In regard to claim 15, Itu teaches that the single diagnostic image obtained using X-ray angiography in [0024], whereby the list of medical imaging data includes angiography, which is inherently measured via X-ray imaging in the field of cardiology.
	Regarding claim 16 Itu further teaches wherein the intravascular imaging device is configured to obtain the intravascular image data using intravascular ultrasound (IVUS) or optical coherence tomography (OCT) as disclosed in [0029]: “The invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS).” 
	Regarding claim 18, Itu further teaches wherein generating the physiological model comprises segmenting the vessel of the vasculature into a plurality of segments, wherein the model is generated for at least one segment of the plurality of segments in [0026] and [0032]: “In order to generate a patient-specific anatomical model of the coronary artery tree, the coronary arteries can be segmented in the 3D medical image data,” for example into two “stenosis segments 312 and 314…shown in the model of coronary arterial circulations.” As previously 
	In regard to claim 19, Itu further teaches wherein the intravascular image data comprises a plurality of intravascular images, and wherein each one of the plurality of intravascular images has been obtained by the intravascular imaging device at one of a plurality of different intravascular imaging positions along the vessel of the vasculature in [0077]: The “various invasive physiological measurements” acquired for a patient, such as invasive medical imaging as in [0029], “may not only be performed at individual locations, but a pullback curve from the distal location to the ostium…may be recorded,” which  “contains information related to the locations where the pressure drop is most significant. This information may be used to parameterize the computational blood flow model along the path of the pullback.” 
	Regarding claim 20, Itu further teaches receiving tracking information for correlating each of the plurality of intravascular imaging positions to a respective vessel position in the model, based on the pullback recording discussed above for claim 6 ([0077]). Pullback recording of the intravascular measurement suggests an inherent knowledge of the location of the invasive device via non-invasive imaging and therefore provides tracking information of the devices within the vessel. Further IVUS devices and the list of non-invasive imaging modalities in [0024] are also commonly used together in the field for intravascular device tracking.  
With regard to claim 21, Itu further teaches wherein the extracting of the at least one vessel parameter from the intravascular image data comprises extracting a respective parameter from each one of the plurality of intravascular images ([0029] as discussed previously for claim 13 and [0077] as discussed above for claims 19 and 20), and wherein the adapting the physiological model on the basis of the at least one vessel parameter comprises adapting the model of the vessel at the correlated respective vessel position (step 108 in Fig. 1 and 908 in Fig. 9): “the patient-specific anatomical model of the patient's vessels is regenerated based on the invasive medical imaging data, and parameters of the computational model are personalized based on the regenerated patient-specific anatomical model” ([0076]). Figs. 5 and 7 also indicate location-specific identification and FFR value assignment with respect to ‘personalization’ of blood flow model based on received invasive physiological measurements, such as invasive medical imaging and the associated hemodynamic parameters extracted therefrom. 
In regard to claim 22, Itu teaches wherein the adapting of the physiological model is performed in real-time during acquisition of the intravascular image data by the intravascular imaging device, and updating the adapted physiological model output to the display based on the adapting of the physiological model in real-time: First, under the broadest reasonable interpretation of real-time during acquisition, the “regenerating the patient-specific anatomical model of the at least one vessel based on the invasive medical imaging data” (Itu claim 18) is not precluded from happening at the same time as obtaining the invasive medical images. Itu further specifies that “invasive measurements may be performed subsequently at different times” and “the computational blood flow model personalization and hemodynamic computation (simulation) may be rerun after each of these invasive measurements becomes available” ([0079]). This evidence suggests that the personalization (i.e., adapting) of the model is able to be performed with the receipt of each invasive measurement. Second, it is therefore inherent that the “display of a computer system” ([0033]) can be updated to reflect the “re-personalized” model with each “rerun” after receiving invasive medical images. 
Regarding claim 23, Itu further teaches wherein the at least one vessel parameter comprises a hemodynamic parameter (“at least one measured hemodynamic quantity of interest wherein the physiological model further comprises a fluid dynamics model for blood flow through the model of the vessel (“at step 108, a computational blood flow model is personalized based on the invasive physiological measurements and the non-invasive patient data” ([0030]), which is used to ‘perform blood flow simulations and compute hemodynamic quantities of interest’ (step 110)) and the adapting of the physiological model comprises adapting the fluid dynamics model on the basis the hemodynamic parameter (“the model can be personalized based on the invasive physiological measurements by reconstructing the patient-specific anatomical model based on the invasive physiological measurements (e.g., based on invasive medical imaging data) to generate an improved patient-specific anatomical model, and then personalizing the computational blood flow model based on the improved patient-specific anatomical model” [0030]). Additionally, paragraph [0076] teaches that “the invasive medical imaging data may improve the personalization of the computational blood flow model and also the computational results of the blood flow model,” which inherently represents a fluid dynamics model. Further, like above for claim 22, the adapting of the fluid dynamics model and consequently the physiological model based on the hemodynamic parameter is taught in paragraph [0079]: The “hemodynamic computation (simulation) may be rerun after each of these invasive measurements becomes available,” and therefore adapted. 
Claim 24 is further anticipated by Itu in that the adapting of the physiological model comprises adjusting at least one patient-specific boundary condition for the fluid dynamics model on the basis of the hemodynamic parameter in [0030]: “In a possible implementation, the 
Regarding claim 25 Itu further teaches, wherein the extracting of the at least one vessel parameter from the intravascular image data indicating a bifurcation in the vasculature, and wherein the adapting of the physiological model comprises including the bifurcation in the fluid dynamics model in [0052]-[0053]. These paragraphs discuss an embodiment as illustrated by a particular coronary geometry with two stenoses located in different branches separated by a bifurcation in Fig. 5 (the branch with point A bifurcates to two branches B and C), and the calculations of FFR based on the location of invasively-measured pressures relative to the location of the stenoses. Based on the non-invasive diagnostic image data, invasive intravascular imaging, and calculation of specific locations based on the positions of known stenoses, it is inherent in the system described by Itu that the extracted parameter from the intravascular image data can also indicate a bifurcation in the vasculature (with or without stenoses). A difference in the hemodynamic parameter is identifiable between the proximal pressure (Pa) and distal pressure (Pd) beyond the bifurcation in Fig. 5. Common to all the embodiments taught by Itu is the adapting of the physiological model after the receipt of the intravascular image and measurement data. This holds true for the method linked to the calculation of FFR values based on invasive pressure measurements of stenoses – and by extension the vessel geometry representing bifurcations and “other narrowings in the coronary arteries” ([0031]) - in the vasculature (step 608, Fig. 6).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 13, and further in view of Kunio (US 2019/0029623), which claims priority to U.S. Provisional Application Ser. No. 62/537,204, filed Jul. 26, 2017.
The modification of Itu teaches the method according to claim 13, but does not disclose wherein the intravascular image data comprises a time-series of intravascular images obtained during a cardiac cycle of the patient. 
Kunio discloses a method for evaluating cardiac motion to improve co-registration between angiographic and intravascular imaging modalities, which is analogous to the imaging modalities for the model development to identify vessel locations of interest of Itu and the instant application. Kunio teaches the intravascular image data comprising a time-series of intravascular images obtained during a cardiac cycle of the patient by first defining co-registration between the two different imaging modalities, namely coronary angiography and intravascular imaging such as IVUS and OCT, in [0003], and further disclosing that “intravascular imaging…is acquired during a cardiac cycle.” Kunio also discloses that “the method for processing an angiographic image includes obtaining multiple angiographic image frames of a vessel region and multiple intravascular image frames acquired by an imaging catheter in the vessel region during pullback of the imaging catheter” ([0005]). It is further stated in [0090] that “intravascular imaging data and angiography data are acquired during multiple cardiac cycles” and is therefore inherent to the set-up of Kunio that the pullback of the intravascular imaging catheter acquires multiple intravascular image frames during one or multiple cardiac cycles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itu with the teachings of Kunio to explicitly disclose the acquisition of multiple intravascular images in the pullback during a cardiac cycle of . 
	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 23, and further in view of Zhang (US 2011/0245669). 
The modification of Itu teaches the method according to claim 23, but does not explicitly disclose wherein the hemodynamic parameter comprises at least one of a blood viscosity, a vessel wall elasticity, or a vessel wall friction. Zhang, which discloses a system for characterizing blood vessels for the detection of abnormalities using an analogous intravascular imaging device (IVUS) to the instant application, teaches that the hemodynamic parameter obtained from the intravascular imaging data is a vessel wall elasticity. Zhang discloses that “the system uses information acquired by an IVUS system to analyze flexibility and elasticity of a blood vessel (both artery and vein), to detect and quantify vessel stiffness early on” ([0018]). This is achieved by “the system [using] real time wall dynamic and vibration detection employing an IVUS system and [analyzing] patterns of blood wall elasticity dynamic characteristics during heart excitation and cardiac arrhythmia, for example” ([0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the intravascular imaging device of Itu (i.e., IVUS) to extract the vessel hemodynamic parameter of Zhang in order “to facilitate detection of vessel physical defects, such as calcium and thrombosis” (Zhang [0020]).

s 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 23, and further in view of Spencer et al. (US 2016/0007947). 
Regarding claim 28, the modification of Itu teaches the method according to claim 23 and the extracting the at least one vessel parameter as above for claim 13, but does not teach the extracting based on speckle included in the intravascular image data.
Spencer teaches analogous methods and devices for blood vessel imaging using fluoroscopic image data via an x-ray source and IVUS data, along with determining the position of the intravascular device within a vessel of interests to generate a model of vessel anatomy including anatomical and flow data. Spencer teaches the inclusion of speckle included in the intravascular image data in [0033]: “Tissue regions can be imaged using high-frequency A-scans, but a model of the vessel anatomy can include information from all exposures (e.g., low frequency with high gain, low frequency with low gain, high frequency, etc.) to generate a more accurate data representation or visual representation of the tissue and reduce blood and/or tissue speckle.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the extraction of vessel parameters of Itu, the ability to assess tissue speckle of Spencer in order to provide additional features for parametrization to “generate a more accurate model of vessel anatomy” from “IVUS data using multiple frequencies and firings separated in time” (Spencer [0033]).      
With respect to claim 29, the modification of Itu teaches the method according to claim 23 and the extracting the at least one vessel parameter as above for claim 13, but does not teach the extracting based on an image quality of the intravascular image data. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the extraction of vessel parameters of Itu, the ability to assess various signals difference in image quality of Spencer in order to provide additional features to identify to “generate a more accurate model of vessel anatomy” from “IVUS data using multiple frequencies and firings separated in time” (Spencer [0033]).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merritt et al. (US 2016/0157787) teach devices, methods, and systems for evaluating patient vessels by acquiring image data and physiological measurements from vessels of interest for the determination of lesion classification displayed on a user interface. 
Merritt et al. (US 2016/0157808) teach devices, systems, and methods for generating a three-dimensional model of patient coronary utilizing external imaging data of a vessel and heart, physiological data associated with the vessel, and intravascular imaging data associated with the vessel.
Itu et al. (US 2018/0310888) teach a computer-implemented method for the assessment of acute coronary syndrome (ACS) in patients using coronary geometry data from medical 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793